FILED
                                                                Oct 08 2019, 11:37 am

                                                                     CLERK
                                                                 Indiana Supreme Court
                                                                    Court of Appeals
                                                                      and Tax Court


                         IN THE

   Indiana Supreme Court
            Supreme Court Case No. 19S-CR-557

                   Rodney W. Falls,
                     Appellant-Defendant,

                             –v–

                    State of Indiana,
                       Appellee-Plaintiff


                   Decided: October 8, 2019

Appeal from the Kosciusko Superior Court, No. 43D03-1802-F6-166
              The Honorable Joe V. Sutton, Judge

   On Petition to Transfer from the Indiana Court of Appeals,
                       No. 18A-CR-2948



                     Per Curiam Opinion
                      All Justices concur.
Per curiam.

   A Kosciusko County jury convicted Rodney Falls of stalking, a Level 6
felony, for following college student A.G.’s vehicle for more than two
hours as she attempted to evade him. Falls’s relentless pursuit of A.G.
ended only after she pulled into the parking lot of the Warsaw Police
Department for the second time and sought help.

   The Court of Appeals affirmed Falls’s conviction and sentence. It held
that, under the totality of the circumstances, Falls’s actions fit the statutory
definition of stalking, which requires repeated or continuing harassment,
even though his actions took place over the course of less than three
hours.

  We grant transfer to reaffirm that a charge of stalking may be
supported by conduct that is continuous in nature, even if it is a single
episode.


Background and Procedural History
   On the morning of February 13, 2018, as 19-year-old A.G. was stopped
at a red light during the trip from Valparaiso back to her college in the
Warsaw area, she observed Falls waving from the vehicle next to her. A.G.
ignored Falls, but she noticed that he immediately got behind her as she
drove away, and continued to follow her—mimicking her actions,
traveling down the same roads, and trailing closely behind her—for the
next hour to hour and a half. Running low on gas but afraid she would be
in danger if she stopped, A.G. decided to continue to Warsaw.

   After exiting the highway in Warsaw, A.G. took a circuitous route,
driving up and down the same side streets to ensure that it was not a
coincidence that Falls continued to follow her. A.G. drove to the Warsaw
Police Department for help, but when she parked in the station’s parking
lot, Falls pulled in between A.G.’s vehicle and the building entrance.

  A.G. returned to the residential streets, and again, Falls followed her.
A.G. called 911 to confirm that the police department was open, and then
sped to the station to try to lose Falls. When she returned to the station,


Indiana Supreme Court | Case No. 19S-CR-557 | October 8, 2019          Page 2 of 5
she parked in the same parking space and quickly walked to the front
door, only to see Falls park next to her vehicle and wave at her again.

   The police chief’s assistant, who earlier had observed the two vehicles
pull into the parking lot and then quickly leave, saw A.G. walk into the
station entrance looking “very frightened.” She immediately buzzed A.G.
into the building without first asking her to state her business, although
this went against protocol. A sergeant went to talk with and subsequently
arrest Falls for stalking. During a search of Falls’s vehicle, which was
impounded after his arrest, the sergeant found a baggie of marijuana.

   Falls was charged with one count of Level 6 felony stalking and one
count of Class B misdemeanor possession of marijuana. A jury found him
guilty as charged, and Falls was sentenced to 30 months for the stalking
conviction and six months, suspended to probation, for the possession of
marijuana conviction.

   The Court of Appeals affirmed, holding that the evidence was sufficient
to support the stalking conviction because Falls’s actions amounted to
repeated or continuing harassment or impermissible contact. Falls v. State,
130 N.E.3d 618 (Ind. Ct. App. 2019). The decision rejected the contention
that Falls had to follow A.G. “a certain number of times or for a certain
number of hours in order for his actions to constitute stalking.” Id. at 623.


Discussion and Decision
   In Indiana, stalking is defined as “a knowing or an intentional course of
conduct involving repeated or continuing harassment of another person
that would cause a reasonable person to feel terrorized, frightened,
intimidated, or threatened and that actually causes the victim to feel
terrorized, frightened, intimidated, or threatened.” Ind. Code § 35-45-10-1.
“Harassment” is “conduct directed toward a victim that includes but is
not limited to repeated or continuing impermissible contact that would
cause a reasonable person to suffer emotional distress and that actually
causes the victim to suffer emotional distress.” Id. § 35-45-10-2. And
Indiana Code section 35-45-10-3 defines “impermissible contact” to
include “[f]ollowing or pursuing the victim.”


Indiana Supreme Court | Case No. 19S-CR-557 | October 8, 2019         Page 3 of 5
   Six years after Indiana’s anti-stalking statutes were enacted, the
appellate courts addressed for the first time a situation in which the
alleged act of stalking occurred over the course of less than one day.
Johnson v. State, 721 N.E.2d 327, 332-33 (Ind. Ct. App. 1999), trans. denied.
The Court of Appeals concluded that “the term ‘repeated’ in Indiana’s
anti-stalking law means ‘more than once.’” Id. at 332-33. But it ultimately
affirmed the defendant’s stalking conviction, holding that his commission
of harassing acts against the victim on three separate occasions over the
course of a five-hour period constituted repeated acts of harassment.

   Following Johnson, the Court of Appeals has issued at least two
opinions addressing stalking charges in cases where the defendant’s
conduct was not repeated. See C.S. v. T.K., 118 N.E.3d 78 (Ind. Ct. App.
2019) (reversing the defendant’s stalking conviction where evidence
supported one episode of harassment that lasted just a few minutes); but
see S.B. v. Seymour Community Schools, 97 N.E.3d 288, 295-96 (Ind. Ct. App.
2018), reh’g denied (affirming the defendant’s stalking conviction and
finding that defendant’s single act of standing outside a high school with a
firearm and protest sign constituted “a course of conduct involving
continuous harassment.”), trans. denied.

   Here, the Court of Appeals held that, under the totality of the
circumstances, Falls’s actions fit the statutory definition of stalking. Falls,
130 N.E.3d at 623. In support, it cited Nicholson v. State, 963 N.E.2d 1096,
1101 (Ind. 2012), in which we held that, absent a more specific statutory
time frame, “the trier of fact should determine if the course of conduct
involv[ed] repeated or continuing harassment.” Id. at 1101. Applying
Nicholson, the Court of Appeals found that “[t]here is no statutory
definition of ‘repeated,’ so it was ultimately the jury’s obligation to
determine whether Falls’s actions amounted to repeated or continuing
harassment or impermissible contact.” 130 N.E.3d at 624.

   However, while the anti-stalking statutes themselves do not define
“repeated,” Indiana’s appellate courts have long held that “the term
‘repeated’ in Indiana’s anti-stalking law means ‘more than once.’”
Nicholson, 963 N.E.2d at 1101, citing Johnson, 721 N.E.2d at 332-33. This
does not mean that Falls is entitled to acquittal—his actions of following



Indiana Supreme Court | Case No. 19S-CR-557 | October 8, 2019           Page 4 of 5
A.G. in his vehicle for two and one-half hours, despite her efforts to evade
him, certainly fall within the statutory definition of “continuing
harassment,” which expressly includes “[f]ollowing or pursuing” the
victim. I.C. §§ 35-45-10-1, -3. But because Falls’s conduct was not
“repeated,” we grant transfer to clarify this portion of the Court of
Appeals opinion and to reaffirm that a charge of stalking may be
supported by conduct that is purely continuous in nature.


Conclusion
   We find that Falls’s conduct on February 13, 2018 met the statutory
definition of “continuing” harassment, thereby supporting his conviction
for stalking as a Level 6 felony. We summarily affirm the Court of Appeals
opinion in all other respects. See App. R. 58(A)(2).


All Justices concur.



ATTORNEY FOR APPELLANT, RODNEY FALLS
Donald R. Shuler
Goshen, Indiana

ATTORNEYS FOR APPELLEE, STATE OF INDIANA
Curtis T. Hill, Jr.
Attorney General of Indiana

Tiffany A. McCoy
Deputy Attorney General
Indianapolis, Indiana




Indiana Supreme Court | Case No. 19S-CR-557 | October 8, 2019       Page 5 of 5